John E. McGeehan, J.
This motion is denied, and the petition is dismissed upon the ground that the application is not timely under the ruling of Mr. Justice Dineen in Matter of Lennox v. McNamara (16 Misc 2d 9) and upon the further ground that the actions of the commission were not unreasonable, arbitrary or capricious, and that while the “ best answers ” may be somewhat controversial, nevertheless the court finds that the questions were not so indefinite and ambiguous as not to be capable of a “ best ’ ’ answer, within the purview of the interpretation of the Municipal Civil Service Commission. The affidavit of the president of the said commission entirely refutes the petitioners’ assertion that the best answers selected were erroneous. For an honest difference of opinion this court cannot intervene nor can the Supreme Court act in a general supervisory capacity over civil service examinations and substitute its judgment for that of administrative officials in matters that are not the result of unreasonable, arbitrary or capricious conduct on the part of said administrators.